PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/222,611
Filing Date: 28 Jul 2016
Appellant(s): Goldberg et al.



__________________
SCOTT D. PAUL
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 23, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 9, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	A.	Whether claims 8-20 are unpatentable under 35 U.S.C. 103 as being unpatentable over Martin et al (US 2013/0290436) in view of Vuong et al (US 2009/0055484).

 	I.	With respect to the 35 U.S.C. 103 rejection of claim 8—Appellant argues that Martin et al in view of Vuong et al fail to teach the limitations of “the user interface displays, within the recipient field, the avatar of the electronic mail address in place of at least one of a name for the electronic mail address or the electronic mail address”.
	
	Examiner respectfully disagrees. Appellant argues that Martin et al in view of Vuong et al is silent with regard to the above claim limitations. As stated in the previous rejection, Examiner relied on Martin et al, the primary reference, to teach mapping an email address of a recipient to an avatar and displaying within a user interface of an email client, a message body field of a message to be composed. Martin et al teaches a message composition interface (para 0062), such that a sender “may put into a recipient identifier entry field provided in a message composition interface the recipient’s messaging address or a common or friendly name that the messaging application associates with the recipient’s address”. Martin et al goes on to teach that in the user interface, within the recipient identifier entry field, “different forms of identifiers may be considered functionally equivalent, in that they are all usable by a messaging application or server to identify a particular recipient since these various identifier forms are associated with a messaging address corresponding to that recipient” (para 0063). Thus, it is clear that Martin et al establishes the mapping or association of different recipient identifier forms to the recipient’s messaging address. Martin et al then establishes that different identifiers of a recipient user may be identified by “a common or friendly name, by a graphical avatar or by an email address” (para 0063). Therefore Martin et al explicitly provides support for associating or mapping an avatar of a recipient user to the recipient user’s email address. Martin et al further reiterates that in adding another recipient to the reply message (emphasis added) “…the recipient identifier used to identify the participant who was added need not be identified strictly by first name or friendly name; the party’s messaging address, avatar, first and last name, nickname, initials or other identifier may be used”(para 0067). Martin et al thereby supports that an avatar is one of the possible ways to identify and subsequently add the recipient user when composing a reply message—however, Martin et al fail to explicitly state that the avatar itself is used to replace a user’s name or email address. Examiner nonetheless notes Appellant’s argument, in reference to Martin et al, on page 13 of the Appeal Brief, which asserts “As such, while paragraph [0067] teaches that ‘the party’s messaging address, avatar, first and last name, nickname, initials or other identifiers may be used [for the recipient identifier],’ this merely teaches that a header display region (e.g., the element 405 in Figure 4A discussed above) may also include an avatar in place of a recipient”, which seemingly contradicts Appellant’s arguments at hand.
	Examiner’s reliance on the Vuong et al prior art, was to fulfill the claim limitation of displaying an avatar in place of a user’s name or email address. As explained above Martin et al clearly establishes associating the recipient’s avatar to the recipient’s email address and doing so Vuong et al offer the ability to utilize a user’s avatar in place of a user’s email address or name in the user interface. The precedent for the recipient’s avatar has already been established by Martin et al, however as stated in the previous action, what Martin et al did not explicitly teach was the ability to use the avatar in place of a user’s name or email address. In Figures 4B-4D, Vuong et al show avatars being used in the place of user names or email addresses. Additionally, Vuong et al teach “representing an email user using an avatar” (para 0030); such that “the mood avatars may be presented alone, without the senders’ names to indicate both the identity and mood of the sender” (para 0053); and (para 0054) “Instead of displaying a generic email address…an avatar that may be the organization’s logo, or any other suitable graphic that may identify the organization, may be displayed instead”. Thus Martin et al’s teachings to associate a recipient’s avatar with the recipient’s email address in combination with Vuong et al’s teachings to use avatars in the place of user email addresses or user names, adequately fulfills the functionality of the claim language. Appellant’s arguments that the sender’s avatar is what’s being used in the Vuong et al reference is not what is relied upon or defended in the rejection, but rather that Vuong et al’s inventive concept is capable of using an avatar to replace (i.e., or in the place of) a user’s name or email address. Appellant’s arguments are therefore unpersuasive.

	
	II.	With respect to the 35 U.S.C. 103 rejection of claim 8—Appellant argues that Martin in view of Vuong fail to teach that the “avatar of the electronic mail address is within the recipient field of email to be composed and subsequently sent”.
		
Martin et al clearly detail that in the user interface “such as a message display or composition screen” the recipients are identified along with any other identifiers associated with that recipient, which can include “a graphical avatar” (para 0063). Martin et al teach the sender “may select one or more recipients using techniques known in the art…the sender may input into a recipient identifier entry field provided in a message composition interface the recipient’s messaging address, or a common or friendly name that the messaging application associates with the recipient’s address…” (para 0062). The recipient identifier entry field equates to Appellant’s claim language which recites “the recipient field of an email” such that the email is sent to the recipient after it is composed. Furthermore, Vuong et al details “representing an email user using an avatar” (para 0030), wherein “Instead of displaying a generic email address…an avatar that may be the organization’s logo, or any other suitable graphic that may identify the organization, may be displayed instead” (para 0054); which supports that the avatar is displayed in the address entry field since it is replacing an email address. Appellant’s arguments are therefore unpersuasive.

III.	With respect to the 35 U.S.C. 103 rejection of claim 8—Appellant argues that “Examiner has employed impermissible hindsight reconstruction to supply the rational underpinning for this combination. There is no mention within Vuong of masking and protecting the user’s real name and email address”.

	Examiner respectfully disagrees with Appellant’s assertion of impermissible hindsight. In the previous action, Examiner stated a motivation for combining the teachings of the Martin et al reference with the Vuong et al reference, such that “doing so allows other identifiers associated with a user to be used for masking and protecting the user’s real name and Vuong et al for masking and protecting the user’s identity. However, this statement was made in regard to the provision this feature and modification can potentially yield. As known in the art, using an avatar in the place of a user’s name or email address does afford a level of obscurity and concealment for the user. In no way was this stated as being the sole reason or the absolute motivation for combining these references. With reference to suggestions/motivation to modify the references the MPEP 2143.01 cites:
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis). A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (quoting Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 [107 USPQ2d 1706] (Fed. Cir. 2013) (citing Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 [92 USPQ2d 1849] (Fed. Cir. 2009) (quoting KSR, 550 U.S. at 418-21)). See MPEP § 2143 regarding the need to provide a reasoned explanation even in situations involving common sense or ordinary ingenuity. See also MPEP § 2144.05, subsection II, B. (emphasis added)

In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Examiner’s motivation to combine the cited prior art is therefore consistent with the MPEP specifications. Therefore Appellant’s arguments are unpersuasive.

	IV. 	With respect to Examiner’s arguments directed towards claim 8 in the Final Rejection—Appellant argues “the Examiner’s statement of what is inherent is not accurate. Inherency may not be established by probabilities or possibilities…In this instance, an avatar does not necessarily (i.e, inherently) mask a user’s real name and/or email address”.

	Examiner fully acknowledges that the argument invoking “inherency” was incorrect. In the Final Rejection, Examiner included in a response to Appellant’s arguments towards Vuong et al “The ability to mask a user’s real name and/or email address using an avatar is an inherent feature that comes with using a participant’s representative image”.  Examiner agrees with Appellant that an avatar “does not necessarily (i.e., inherently) masks a user’s real name and/or email address”.  Examiner’s intention was to point out the representative aspect of an avatar, wherein (in the technology) an avatar is defined as “an icon or figure representing a particular person in video games, internet forums, etc.” or “an electronic image that represents and may be manipulated by a computer user”. Consistent with these definitions and in context with the use of avatar in the claim language, Examiner corrects the previous argument by emphasizing that Vuong et al’s teaching of an avatar representing an email user (para 0030) aligns with the well-known practice in the art for using avatars to represent users, which is additionally supported by Vuong et al—“Avatars are graphic representations of users which may be found in certain applications, such as games or online chat or bulletin board applications. An avatar usually represents an individual user, and may be virtually any type of graphic icon or representation that a user may select” (para 0002). Thus an avatar can adequately be used in the place of a user name or email address, since it has the ability to represent the user’s online identity/presence.

V.	With respect to Examiner’s arguments directed towards claim 10—Appellant argues that Martin in view of Vuong fail to teach the limitation of “responsive to receiving user input specifying a recipient of a message, determining electronic mail address matching the received user input and displaying only the avatar of each matching electronic mail address in lieu of displaying correspondent data for each matching electronic mail address.”

	Examiner respectfully disagrees. As explained above, Martin et al teach that the sender “may select one or more recipients using techniques known in the art…the sender may input into a recipient identifier entry field provided in a message composition interface the recipient’s messaging address, or a common or friendly name that the messaging application associates with the recipient’s address…” (para 0062).  Martin et al then establishes that different identifiers may be used to identify a recipient user, such as by “a common or friendly name, by a graphical avatar or by an email address” (para 0063). Therefore it is clear that Martin et al provides support for associating or mapping an avatar of a recipient user to the recipient user’s email address. Martin et al further reiterates that in adding another recipient to the reply message (emphasis added) “…the recipient identifier used to identify the participant who was added need not be identified strictly by first name or friendly name; the party’s messaging address, avatar, first and last name, nickname, initials or other identifier may be used”(para 0067). So while Martin et al support that an avatar is one of the possible ways to identify and subsequently add the recipient user when composing a reply message, Vuong et al offer the ability to utilize a user’s avatar in place of a user’s email address or name in the user interface. In Vuong et al show avatars being used in the place of (or in lieu of) user names or email addresses. Additionally, Vuong et al teach “representing an email user using an avatar” (para 0030); and (para 0054) “Instead of displaying a generic email address…an avatar that may be the organization’s logo, or any other suitable graphic that may identify the organization, may be displayed instead”. Therefore it is obvious from the teachings and that the combination of the Martin et al prior art with Vuong et al satisfies the functionality of the claim language.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448                 
                                                                                                                                                                                       Conferees:
/JONATHAN A BUI/Primary Examiner, Art Unit 2448           
                                                                                                                                                                                             /Peter-Anthony Pappas/Supervisory Patent Examiner, Art Unit 2448                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.